Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of this
15th day of March, 2011 by and between Archipelago Learning, LLC, a Delaware
limited liability company (the “Company”), and Donna Regenbaum (the
“Executive”).
     WHEREAS, the Company desires to retain the services of the Executive and
the Executive desires to be employed by the Company;
     WHEREAS, the Company desires to be assured that the unique and expert
services of the Executive will be available to the Company, and that the
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth; and
     WHEREAS, the Company desires to be assured that the confidential
information and good will of the Company will be preserved for the exclusive
benefit of the Company.
     NOW, THEREFORE, in consideration of such employment and the mutual
covenants and promises herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:
     1 EMPLOYMENT AND RESPONSIBILITIES
     Effective as of January 1, 2011 (the “Start Date”), the Company will employ
the Executive in the position of Executive Vice President, Chief Strategy
Officer. The Executive shall report to the Chief Executive Officer. The
Executive will have such authority, and will perform all of the duties, normally
associated with this position as well as other duties as may be reasonably
assigned to her from time to time by the Chief Executive Officer, in each case
consistent with her position as Executive Vice President, Chief Strategy
Officer.
     2 ATTENTION AND EFFORT
     The Executive will devote all of her business time, ability, attention and
best efforts to the performance of her duties hereunder in a manner which will
faithfully and diligently further the Company’s business to the exclusion of all
other business activities. However, the Executive may devote reasonable periods
of time to engaging in charitable or community service activities, so long as
none of these activities interfere with her duties under this Agreement.
Executive agrees to perform her duties and responsibilities within Company
policies, standard work hours and attendance and general work practices.
     3 TERM
     The Executive’s employment hereunder initially shall be for a term ending
on the day preceding the second anniversary of the Start Date, subject to
earlier termination in accordance with Section 6 below. The Agreement shall be
automatically extended from year to year thereafter unless either party gives
not less than sixty (60) days prior written notice to the other

 



--------------------------------------------------------------------------------



 



that such party elects to have the Agreement terminated effective at the end of
the initial or then current renewal term.
     4 COMPENSATION
     During the term of employment under this Agreement, the Company agrees to
pay to the Executive, and the Executive agrees to accept in full consideration
for all services performed by her, the following compensation:
     4.1 Base Salary: The Company will pay the Executive an annual base salary
of three hundred thousand dollars ($300,000), before all customary payroll
deductions. This annual base salary will be paid in accordance with the usual
payroll practices of the Company. The Company may make such increases in the
base salary as the Company may, in its sole discretion, deem appropriate.
     4.2 Bonus: The Executive will participate in the Company-wide bonus plan in
which all employees of the Company participate based on such bonus plan’s
policies and procedures then in effect. In addition, the Executive will be
eligible to receive a bonus (the “Bonus”) in respect of each fiscal year of the
Company in an amount equal to up to 50% of her earned base salary (pro rated for
partial years) based on performance targets; provided, that if the performance
targets in any fiscal year are exceeded, the maximum bonus the Executive shall
be eligible to receive shall equal up to 60% of her base salary. Such targets
shall be based: (i) 27% on the GAAP revenue targets set forth in the operating
plan approved from time to time by the Company; (ii) 40% on operating income,
free cash flow and EPS targets, each as set forth in the operating plan approved
from time to time by the Company; and (iii) 33% on key business objectives, to
be determined by the Company: (a) for 2011, within 30 days of the Start Date;
and (b) for subsequent years, prior to the beginning of each such year.
     4.3 Incentive Equity: The Executive will have the right to participate in
the stock option plan of the Company’s indirect parent, Archipelago Learning,
Inc. (“ARCL”), with an initial grant of 50,000 stock options. The form, terms
and provisions applicable to such options shall be as set forth in the
applicable option agreement, any applicable grant notice and the 2009 Omnibus
Incentive Plan of ARCL.
     4.4 Withholding: The Company may withhold from any compensation and
benefits payable to the Executive, including any compensation or benefits
payable pursuant to Section 7 hereof, all applicable federal, state and local
withholding taxes.
     5 BENEFITS
     5.1 Description of Benefits: During the term of employment under this
Agreement, the Executive will be entitled to participate in all employee
incentive, pension and welfare benefit plans and programs made available
generally to other senior executives of the Company, as such plans or programs
may be in effect from time to time (including, without limitation, incentive
equity, profit sharing, savings and other pension and retirement plans or
programs, medical, dental, hospitalization, short-term and long-term disability
and life insurance plans and accidental death and dismemberment protection,
provided, that the Executive meets the

2



--------------------------------------------------------------------------------



 



eligibility requirements and other terms, conditions and restrictions of the
respective plans and programs). Payment for such coverages will be the sole
responsibility of the Executive, unless the Company makes such coverages
available to similarly situated executives on a shared cost basis. In addition,
the Executive will be entitled to 20 days of paid vacation per year, subject to
standard Company policies. The Company will pay for all reasonable expenses
actually incurred by the Executive directly in connection with the business
affairs of the Company and the performance of her duties hereunder, upon
presentation of proper receipts or other proof of expenditure and subject to
such reasonable guidelines or limitations provided by the Company from time to
time.
     6 TERMINATION
     The Executive’s employment under this Agreement may be terminated as
follows, but in the event of any such termination, the provisions of Sections 7
and 8 will survive the termination of the Executive’s employment.
     6.1 By the Company: The Company may terminate the employment of the
Executive, with or without Cause (as defined in Section 7.5 hereof), at any time
during the term hereof by delivery of a Notice of Termination (as defined below)
to the Executive.
     6.2 By the Executive: The Executive may terminate her employment at any
time, for any reason, by delivery of a Notice of Termination to the Company.
     6.3 Death; Disability: The Executive’s employment will terminate
automatically upon the Executive’s death or total disability. The term “total
disability” will mean the Executive’s inability to perform the duties set forth
in Section 1 hereof for a period of sixteen (16) consecutive weeks, or a
cumulative period of 120 business days in any 12-month period, as a result of
physical or mental illness or loss of legal capacity.
     6.4 Notice: The term “Notice of Termination” means at least thirty
(30) days prior written notice of termination of the Executive’s employment (the
“Advance Notice Period”), during which period the Executive’s employment and
performance of services will continue; provided, that: (i) the Executive may,
upon termination of her employment with Good Reason, make such notice effective
immediately; (ii) the Company may, upon termination of her employment with
Cause, make such notice effective immediately; and (iii) the Company may, upon
notice to the Executive and without reducing compensation during any Advance
Notice Period, excuse her from any or all of her duties during any Advance
Notice Period. The effective date of termination of employment (the “Termination
Date”) will be the date on which such Advance Notice Period expires (or the date
of notice, if the Company exercises its rights under clause (ii) hereof or if
the Executive exercises her rights under clause (i) hereof) or as otherwise
provided in Section 3 above.

3



--------------------------------------------------------------------------------



 



     7 TERMINATION PAYMENTS
     In the event of termination of the employment of the Executive, all
compensation and benefits set forth in this Agreement will terminate as of the
Termination Date except as specifically provided in this Section 7:
     7.1 Termination by the Company:
     (a) If the Company terminates the Executive’s employment without Cause or
as a result of non-renewal pursuant to Section 3 (other than as result of death
or total disability), and such termination constitutes a “separation from
service” under Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), the Executive will not be entitled to receive any of the
payments or benefits provided for herein except the Company shall: (i) pay her
base salary through the Termination Date; (ii) pay her a Bonus or a pro-rated
Bonus for the calendar year in which the Termination Date fell, based on the
number of days of such calendar year that the Executive was employed by the
Company (the “Pro-Rated Bonus”), as applicable; (iii) pay her an amount equal to
her base salary during the Severance Period (as defined in Section 7.7 below)
payable in equal installments, in accordance with the Company’s normal payroll
practices, beginning with the first payroll date following the 45th day after
the Termination Date; (iv) provide the Executive with all benefits that are
accrued but unpaid as of the Termination Date; (v) provide the Executive with
all benefits expressly available upon termination of employment in accordance
with the plans and programs of the Company applicable to the Executive on the
Termination Date (but without duplication of any benefits or payments otherwise
provided for hereunder); and (vi) until the earlier of: (a) the end of the
Severance Period; or (b) the date the Executive commences new employment, pay
the Executive an amount (which shall be includable in the Executive’s gross
income) equal to the applicable premium rate under the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), if any, for the Executive and
the Executive’s covered beneficiaries with respect to any welfare benefits for
which the Executive and the Executive’s covered beneficiaries timely elect COBRA
coverage. Notwithstanding anything herein to the contrary, for the avoidance of
doubt, when calculating the Pro Rated Bonus under this Section 7.1 or any other
Section of this Agreement such calculation shall be determined based on the
actual performance achieved by the Company during the applicable fiscal period,
and shall be paid by the Company when other bonus payments are made to similarly
situated employees.
     (b) If the Company terminates the Executive’s employment for Cause, the
Executive will not be entitled to receive any of the payments or benefits
provided for herein except the Company shall: (i) pay her base salary through
the Termination Date; (ii) provide the Executive with all benefits that are
accrued but unpaid as of the Termination Date; and (iii) provide the Executive
with all benefits expressly available upon termination of employment in
accordance with the plans and programs of the Company applicable to the
Executive on the Termination Date (but without duplication of any benefits or
payments otherwise provided for hereunder).
     7.2 Termination by the Executive:

4



--------------------------------------------------------------------------------



 



     (a) If the Executive terminates her employment with the Company with Good
Reason (as hereinafter defined), and such termination constitutes a “separation
from service” under Section 409A, the Executive will not be entitled to receive
any of the payments or benefits provided for herein except the Company shall:
(i) pay her base salary through the Termination Date; (ii) pay her a Pro-Rated
Bonus; (iii) pay her an amount equal to her base salary during the Severance
Period payable in equal installments, in accordance with the Company’s normal
payroll practices, beginning with the first payroll date following the 45th day
after the Termination Date; (iv) provide the Executive with all benefits that
are accrued but unpaid as of the Termination Date; (v) provide the Executive
with all benefits expressly available upon termination of employment in
accordance with the plans and programs of the Company applicable to the
Executive on the Termination Date (but without duplication of any benefits or
payments otherwise provided for hereunder); and (vi) until the earlier of:
(a) the end of the Severance Period; or (b) the date the Executive commences new
employment, pay the Executive an amount (which shall be includable in the
Executive’s gross income) equal to the applicable premium rate under COBRA, if
any, for the Executive and the Executive’s covered beneficiaries with respect to
any welfare benefits for which the Executive and the Executive’s covered
beneficiaries timely elect COBRA coverage.
     (b) If the Executive terminates her employment with the Company without
Good Reason, the Executive will not be entitled to any payments or benefits
provided for herein except the Company shall: (i) pay her base salary through
the Termination Date; (ii) provide the Executive with all benefits that are
accrued but unpaid as of the Termination Date; and (iii) provide the Executive
with all benefits expressly available upon termination of employment in
accordance with the plans and programs of the Company applicable to the
Executive on the Termination Date (but without duplication of any benefits or
payments otherwise provided for hereunder).
     7.3 Death or Disability: If the Executive’s employment is terminated
pursuant to Section 6.3 hereof as a result of her death or total disability, the
Executive will not be entitled to any payments or benefits, except the Company
shall: (i) pay her base salary through the Termination Date; (ii) provide the
Executive with all benefits that are accrued but unpaid as of the Termination
Date; and (iii) provide the Executive with all benefits expressly available upon
termination of employment in accordance with the plans and programs of the
Company applicable to the Executive on the Termination Date (but without
duplication of any benefits or payments otherwise provided for hereunder).
     7.4 Payment Schedule: All payments of base salary under this Section 7
(excluding wages for services performed prior to the Termination Date) shall be
paid in accordance with the Company’s normal payroll practices, beginning with
the first payroll date following the 45th day after the Termination Date.
Payment of wages for services performed prior to the Termination Date shall be
paid in accordance with the Company’s normal payroll practices without regard to
the 45 day delay. Any bonus amounts due under this Section 7 shall be paid
promptly following the Company’s receipt of its audited financial statements for
the year during which the Termination Date occurs, but in no event later than
the 15th day of the third calendar month of the fiscal year following the fiscal
year in which the Termination Date occurred, and in no event

5



--------------------------------------------------------------------------------



 



earlier than the 45th day following the Termination Date. Each payment made in
accordance with this Section 7 shall be treated as a separate payment for
purposes of Section 409A, to the extent Section 409A applies to such payments.
     7.5 Cause: Wherever reference is made in this Agreement to termination
being with or without Cause, “Cause” shall mean: (i) the Executive repeatedly
refuses or fails to perform any of her duties and responsibilities as determined
from time to time by the Company, including, without limitation: (a) the
Executive’s persistent neglect of duty or chronic unapproved absenteeism (other
than for a temporary or permanent disability) which remains uncured to the
reasonable satisfaction of the Company following thirty (30) days’ written
notice from the Company of such alleged fault; and (b) the Executive’s refusal
to comply with any reasonable and lawful directive or policy of the Company
which refusal is not cured by the Executive within thirty (30) days of such
written notice from the Company; provided, that the Company shall not be
required to give the Executive more than two cure periods with respect to this
clause (i); (ii) the Executive acts (including a failure to act) in a manner
which constitutes gross and willful misconduct or gross negligence in the
performance of her duties; (iii) the Executive commits a material act of fraud,
personal dishonesty or misappropriation relating to the Company or its
affiliates; (iv) the Executive commits a material act of dishonesty,
embezzlement, unauthorized use or disclosure of Confidential Information or
other intellectual property or trade secrets, common law fraud or other fraud
with respect thereto; (v) a breach by the Executive of a material provision of
this Agreement or any other written agreement with the Company; (vi) the
Executive’s indictment for or conviction (or the entry of a plea of a nolo
contendere or equivalent plea) in a court of competent jurisdiction of a felony
or any misdemeanor involving material dishonesty or moral turpitude; or
(vii) the Executive’s habitual or repeated misuse of, or habitual or repeated
performance of the Executive’s duties under the influence of, alcohol or
controlled substances.
     7.6 Good Reason: Whenever reference is made in this Agreement to
termination being with or without Good Reason, “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s express
written consent: (i) any breach by the Company of any material provision of this
Agreement or any other written agreement with the Executive; (ii) a reduction in
the Executive’s base salary; (iii) a material reduction or diminution of the
Executive’s duties, responsibilities or authorities, which are caused by an act
of the Company; or (iv) any requirement by the Company that the Executive
relocate her principal place of employment to a location that is in excess of 60
miles from the Company’s current headquarters in Dallas, Texas. The Company
shall have 30 days after receipt of notice from the Executive setting forth the
specific conduct that constitutes Good Reason, to cure such conduct that would
result in Good Reason. The Executive may not resign her employment for Good
Reason unless the Executive has provided the Company with at least 30 days prior
written notice of her intent to resign for Good Reason (which notice must be
provided within 60 days following: (x) the occurrence of the event(s) purported
to constitute Good Reason; or (y) if the Executive did not know of the
occurrence of any of such events, the date on which the Executive had actual
knowledge of the occurrence of any of such events) and has set forth in
reasonable detail the specific conduct that constitutes Good Reason and the
specific provisions of this Agreement on which the Executive relies.

6



--------------------------------------------------------------------------------



 



     7.7 Severance Period: Whenever reference is made in this Agreement to the
Severance Period, “Severance Period” shall mean the period commencing on the
Termination Date and ending on the twelve-month anniversary of the Termination
Date.
     7.8 Payments Contingent on Release: The Company’s obligation to make any
salary continuation, bonus or COBRA coverage payments under this Section 7
(other than wages for services performed prior to the Termination Date) shall be
contingent upon the Executive executing a general release concerning the
Executive’s employment in form and substance reasonably acceptable to the
Company and the Executive, within 45 days following the Termination Date.
     8 NONCOMPETITION, NONSOLICITATION, PROTECTION OF CONFIDENTIAL INFORMATION
     8.1 Applicability: This Section 8 will survive the termination of this
Agreement and the Executive’s employment with the Company. As used in this
Section 8, “Company” shall mean ARCL, the Company and all of the Company’s
current and future direct and indirect parent companies and subsidiaries. It is
understood and agreed that the Company and the Executive consider the
restrictions contained in this Section 8 to be reasonable and necessary for the
purposes of preserving and protecting the Confidential Information (as defined
below) and other legitimate business interests of the Company.
     8.2 Restricted Period: As used in this Agreement, the “Restricted Period”
means the period commencing on the Start Date and ending on the date twelve
months after the Termination Date.
     8.3 Noncompetition: During the Restricted Period, the Executive will not
engage in any business in any manner, directly or indirectly, individually or as
a consultant to, or as an employee, officer, director, stockholder, partner or
other owner or participant of, any entity that: (i) is in competition with any
business of the Company or any business in which, to the Executive’s knowledge,
the Company had plans to engage or was considering engaging as of the
Termination Date, except the Executive may own up to five percent (5%) of any
class of issued and outstanding securities of a competitive corporation whose
shares are regularly traded on a national securities exchange or on the
over-the-counter market; or (ii) inevitably will result in the disclosure or use
of the Company’s Confidential Information, as defined in Section 8.5 below, in
either case in any state in the United States where the Company does business as
of the Termination Date or where, to the Executive’s knowledge, the Company had
plans to engage or was considering engaging as of the Termination Date.
     8.4 Nonsolicitation: As used in this Agreement, “Solicitation” means,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, director, stockholder, partner or other owner or participant of, any
entity: (a) the solicitation of, inducement of, or attempt to induce, any
employee, agent or consultant (including freelance writers and content
providers) of the Company to leave the employ of, or stop providing services to,
the Company; (b) the offering or aiding another to offer employment to, or
interfering or attempting to interfere with the Company’s relationship with, any
employees or consultants (including freelance writers

7



--------------------------------------------------------------------------------



 



and content providers) of the Company; (c) the solicitation of, or assistance to
any entity or person in solicitation of, any customers or suppliers (including
freelance writers and content providers) of the Company to discontinue doing
business with the Company; or (d) interfering with any relationship between the
Company and any of its customers or suppliers (including freelance writers and
content providers). During the Restricted Period, the Executive will not engage
in or attempt to engage in any Solicitation, provided that Solicitation will not
be considered to have occurred by the general advertising for or hiring of any
employee by entities with which the Executive is associated, as long as the
Executive does not directly or indirectly: (i) induce such employee to leave the
Company; (ii) contact such employee prior to her departure from the Company
regarding employment; or (iii) in the case of hiring such employee, control such
entity or have any input in the decision to hire such employee.
     8.5 Protection of the Company’s Confidential Information: As used in this
Agreement, “Confidential Information” means all information that relates to the
business, technology, manner of operation, suppliers, panelists, customers,
finances, employees, plans, proposals or practices of the Company or of any
third parties doing business with the Company, and includes, without limitation,
the identities of and other information regarding the Company’s suppliers,
panelists, customers and prospects, supplier lists, panelist list employee
information, business plans and proposals, software programs, marketing plans
and proposals, technical plans and proposals, research and development, budgets
and projections, nonpublic financial information, and all other information the
Company designates as “confidential” or intends to keep as confidential or
proprietary. Excluded from the definition of Confidential Information is
information that is or becomes generally known to the public, other than through
the breach of this Agreement by the Executive. For this purpose, information
known or available generally within the trade or industry of the Company shall
be deemed to be generally known to the public. The Executive understands and
agrees that Confidential Information will be considered the trade secrets of the
Company and will be entitled to all protections given by law to trade secrets
and that the provisions of this Agreement apply to every form in which
Confidential Information exists, including, without limitation, written or
printed information, films, tapes, computer disks or data, or any other form of
memory device, media or method by which information is stored or maintained. The
Executive acknowledges that in the course of employment with the Company, the
Executive has received and may receive Confidential Information of the Company.
The Executive further acknowledges that Confidential Information is a valuable,
unique and special asset belonging to the Company. For these reasons, and except
as otherwise directed by the Company, the Executive agrees, during her
employment, and at all times after the termination of her employment with the
Company, that the Executive will not disclose or disseminate to anyone outside
the Company, nor use for any purpose other than as required by her work for the
Company, nor assist anyone else in any such disclosure or use of, any
Confidential Information. Upon the Company’s request at any time and for any
reason, the Executive shall immediately deliver to the Company all materials
(including all soft and hard copies) in the Executive’s possession which contain
or relate to Confidential Information.
     8.6 Ownership of Intellectual Property: All inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how, trade
secrets or intellectual property rights or any interest therein (collectively,
the “Developments”) made by the Executive, either

8



--------------------------------------------------------------------------------



 



alone or in conjunction with others, at anytime or at any place during the
Executive’s employment with the Company, whether or not reduced to writing or
practice during such period of employment, which relate to the business in which
the Company is engaged or, to the knowledge of the Executive, in which the
Company intends to engage, shall be and hereby are the exclusive property of the
Company without any further compensation to the Executive. In addition, without
limiting the generality of the prior sentence, all Developments which are
copyrightable work by the Executive are intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, and shall be and hereby are
the property of the Company.
     The Executive shall promptly disclose any Developments to the Company. If
any Development is not the property of the Company by operation of law, other
provisions of this Agreement or otherwise, the Executive will, and hereby does,
assign to the Company all right, title and interest in such Development, without
further consideration, and will assist the Company and its nominees in every
way, at the Company’s expense, to secure, maintain and defend the Company’s
rights in such Development. The Executive shall sign all instruments necessary
for the filing and prosecution of any applications for, or extension or renewals
of, letters patent (or other intellectual property registrations or filings) of
the United States or any foreign country which the Company desires to file and
relates to any Development. The Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as such
Executive’s agent and attorney-in-fact (which designation and appointment shall
be deemed coupled with an interest and shall survive the Executive’s death or
incapacity), to act for and in the Executive’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents
with the same legal force and effect as if executed by the Executive.
     8.7 Equitable Relief: The Executive acknowledges that: (a) the provisions
of this Section 8 are essential to the Company; (b) that the Company would not
enter into this Agreement if it did not include this Section 8; and (c) that
damages sustained by the Company as a result of a breach of this Section 8
cannot be adequately remedied by monetary damages. Furthermore, the Executive
agrees that the Company, notwithstanding any other provision of this Agreement,
and in addition to any other remedy it may have under this Agreement, or at law,
will be entitled to injunctive and other equitable relief to prevent or curtail
any breach of this Section 8.
     9 FORM OF NOTICE
     All notices given hereunder shall be given in writing, shall specifically
refer to this Agreement and shall be personally delivered or sent by telecopy or
other electronic facsimile transmission or by registered or certified mail,
return receipt requested, at the address set forth below or at such other
address as may hereafter be designated by notice given in compliance with the
terms hereof:

9



--------------------------------------------------------------------------------



 



     
     If to Executive:
  Donna Regenbaum
4220 Caruth Boulevard
Dallas, Texas 75225
Telephone: (214) 240-7550
 
   
     If to the Company:
  c/o Archipelago Learning, LLC
3232 McKinney Avenue, Suite 400
Dallas, Texas 75204
Attention: Tim McEwen
Telephone: (214) 379-0023
Facsimile: (866) 515-9145
 
   
     with a copy:
  Weil, Gotshal & Manges LLP
100 Federal Street 34th Floor
Boston, Massachusetts 02110
Attention: Kevin J. Sullivan, Esq.
Telephone: (617) 772-8348
Facsimile: (4617) 772-8333

     If notice is mailed, such notice shall be effective upon mailing, or if
notice is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.
     10 ASSIGNMENT
     This Agreement and all rights under this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. Nothing in this
Agreement shall be construed to confer any right, benefit or remedy upon any
person that is neither a party hereto nor a personal or legal representative,
executor, administrator, heir, distributee, devisee, legatee, successor or
assign of a party hereto. This Agreement is personal in nature, and none of the
parties to this Agreement shall, without the written consent of the others,
assign or transfer this Agreement or any one or more of its rights or
obligations under this Agreement to any other person or entity, except that the
Company may assign its rights and delegate its obligations under this Agreement
to any entity that acquires all or substantially all of its business, whether by
sale of assets, merger or like transaction. If the Executive should die while
any amounts are still payable, or any benefits are still required to be
provided, to the Executive hereunder, all such amounts or benefits, unless
otherwise provided herein, shall be paid or provided in accordance with the
terms of this Agreement to the Executive’s devisee, legatee or other designee
or, if there be no such person, to the Executive’s estate.

10



--------------------------------------------------------------------------------



 



     11 WAIVERS
     No delay or failure by any party hereto in exercising, protecting or
enforcing any of its rights, titles, interests or remedies under this Agreement,
and no course of dealing or performance with respect thereto, will constitute a
waiver thereof. The express waiver by a party hereto of any right, title,
interest or remedy in a particular instance or circumstance will not constitute
a waiver thereof in any other instance or circumstance. All rights and remedies
shall be cumulative and not exclusive of any other rights or remedies.
     12 AMENDMENTS IN WRITING
     No amendment, modification, waiver, termination or discharge of any
provision of this Agreement, nor consent to any departure therefrom by either
party, will in any event be effective unless the same is in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive. Each amendment, modification, waiver, termination or
discharge will be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement will be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.
     13 APPLICABLE LAW
     This Agreement will in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to any rules
governing conflicts of laws.
     14 SEVERABILITY
     If any provision of this Agreement is held invalid, illegal or
unenforceable under applicable law, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law: (a) all other provisions will remain in full force and effect
and will be liberally construed in order to carry out the intent of the parties
hereto as nearly as may be possible; (b) such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision hereof; and (c) any court or arbitrator having jurisdiction
thereover shall (and will have the power to) reform such provision to the extent
necessary for such provision to be enforceable under applicable law.
     15 COUNTERPARTS
     This Agreement, and any amendment or modification entered into pursuant to
Section 12 hereof, may be executed in any number of counterparts (including
facsimile counterparts), each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, will constitute one and the same instrument.

11



--------------------------------------------------------------------------------



 



     16 NO CONFLICTING AGREEMENTS
     The Executive represents and warrants to the Company that the Executive is
not a party to or bound by any confidentiality, noncompetition, nonsolicitation,
employment, consulting or other agreement or restriction which could conflict
with, or be violated by, the performance of the Executive’s duties to the
Company or obligations under this Agreement.
     17 KEY PERSON LIFE INSURANCE
     The Executive acknowledges that the Company may wish to purchase insurance
on the life of the Executive, the proceeds of which would be payable to the
Company, at the Company’s expense. The Executive hereby consents to such
insurance and agrees to submit to any medical examination and release of medical
records required to obtain such insurance.
     18 ENTIRE AGREEMENT
     This Agreement on and as of the date hereof, constitutes the entire
agreement between the Company and the Executive relating to employment of the
Executive with the Company, and supersedes and cancels any and all previous or
contemporaneous contracts, arrangements or understandings, whether oral or
written, between the Company and the Executive relating to her employment with
or termination from the Company, including the offer letter sent by the Company
to the Executive on November 15, 2010 (though dated as of that same date in
2011), but excluding: (i) the Standards of Business Conduct and Conditions of
Employment; and (ii) the Employee Confidentiality and Assignment Statement. In
the event of any conflict between this Agreement, on the one hand, and the terms
of Standards of Business Conduct and Conditions of Employment or the Employee
Confidentiality and Assignment Statement, on the other hand, the terms of this
Agreement shall govern.
     19 SECTION 409A
     (a) Compliance. The intent of the parties is that payments and benefits
under this Agreement are either exempt from or comply with Section 409A and,
accordingly, to the maximum extent permitted, the Agreement shall be interpreted
to that end. The Parties acknowledge and agree that the interpretation of
Section 409A and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on the Executive by Section 409A or
any damages for failing to comply with Section 409A.
     (b) Six Month Delay for Specified Employees. If any payment, compensation
or other benefit provided to the Executive in connection with his employment
termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is a
“specified employee” as defined in Section 409A, no part of such payments shall
be paid before the day that is six (6) months plus one (1) day after the
Executive’s date of termination or, if earlier, the Executive’s death (the “New

12



--------------------------------------------------------------------------------



 



Payment Date”). The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled.
     (c) Payments for Reimbursements and In-Kind Benefits. All reimbursements
for costs and expenses under this Agreement shall be paid in no event later than
the end of the calendar year following the calendar year in which the Executive
incurs such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.
The next page is the signature page.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and entered into this
Agreement on the date set forth above.

            EXECUTIVE:
      /s/ Donna Regenbaum       Donna Regenbaum              ARCHIPELAGO
LEARNING, LLC
      /s/ Tim McEwen       Name:   Tim McEwen      Title:   Chief Executive
Officer     

[Signature Page 1 of 1 — Donna Regenbaum/ARCL LLC Employment Agreement]

